ORDER
PER CURIAM:
Bernard Harris appeals his convictions, following a jury trial, of five counts of robbery in the first degree, § 569.020, RSMo 1994, and five counts of armed criminal action, § 571.015, RSMo 1994; and concurrent sentences of 11, 14, 16, 18 and 20 years imprisonment for the robbery convictions, and five concurrent five-year sentences for the armed criminal action convictions. He also appeals the denial of his Rule 29.15 motion for postconviction relief.
The judgment of conviction and the order denying the Rule 29.15 motion are affirmed. Rules 30.25(b) and 84.16(b).